UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 105.48% (Cost $854,423,054) Diversified Banks 7.58% Comerica, Inc. 296,000 15,178,880 U.S. Bancorp. 720,900 23,450,877 Wachovia Corp. 435,000 21,815,250 Wells Fargo & Co. 260,000 9,261,200 Diversified Metals & Mining 0.43% Freeport-McMoRan Copper & Gold, Inc. (Class B) 37,390 3,921,837 Electric Utilities 12.62% American Electric Power Co., Inc. 498,500 22,970,880 Duke Energy Corp. 1,125,000 21,026,250 FirstEnergy Corp. 90,000 5,700,600 FPL Group, Inc. 65,000 3,957,200 Great Plains Energy, Inc. 67,000 1,930,270 Hawaiian Electric Industries, Inc. 114,700 2,490,137 Pinnacle West Capital Corp. 230,000 9,087,300 Progress Energy, Inc. 569,600 26,685,760 Southern Co. 613,400 22,254,152 Gas Utilities 10.64% Atmos Energy Corp. 756,500 21,424,080 National Fuel Gas Co. 456,000 21,345,360 Northwest Natural Gas Co. 300,000 13,710,000 ONEOK, Inc. 821,100 38,920,140 Piedmont Natural Gas Co., Inc. 100,000 2,509,000 Industrial Conglomerates 0.63% General Electric Co. 140,000 5,796,000 Integrated Oil & Gas 5.92% BP Plc, ADR (United Kingdom) (F) 410,000 28,433,500 Chevron Corp. 185,000 17,312,300 Total SA, ADR (France) (F) 107,000 8,670,210 Integrated Telecommunication Services 3.48% AT&T, Inc. 520,000 22,001,200 Verizon Communications, Inc. 225,300 9,976,284 Page 1 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2007 (unaudited) Multi-Utilities 39.66% Ameren Corp. 561,100 29,457,750 Black Hills Corp. 454,000 18,623,080 CH Energy Group, Inc. 378,600 18,097,080 Consolidated Edison, Inc. 350,100 16,209,630 Dominion Resources, Inc. 304,000 25,627,200 DTE Energy Co. 609,914 29,544,234 Energy East Corp. 858,600 23,225,130 Integrys Energy Group, Inc. 636,741 32,620,241 National Grid Plc, ADR (Great Britain) (F) 62,900 5,046,467 NiSource, Inc. 790,500 15,130,170 NSTAR 1,086,000 37,803,660 OGE Energy Corp. 895,000 29,624,500 PNM Resources, Inc. 116,000 2,700,480 Public Service Enterprise Group, Inc. 267,600 23,546,124 SCANA Corp. 257,500 9,975,550 TECO Energy, Inc. 371,400 6,102,102 Vectren Corp. 815,700 22,260,453 Xcel Energy, Inc. 897,200 19,325,688 Oil & Gas Storage & Transportation 4.03% Enbridge, Inc. (Canada) (F) 82,500 3,025,275 Spectra Energy Corp. 1,390,000 34,027,200 Other Diversified Financial Services 6.20% Bank of America Corp. 730,000 36,697,100 Citigroup, Inc. 187,000 8,727,290 JPMorgan Chase & Co. 253,800 11,629,116 Publishing 0.09% Idearc, Inc. 26,830 844,340 Regional Banks 11.76% BB&T Corp. 495,000 19,993,050 First Horizon National Corp. 215,000 5,731,900 KeyCorp 619,000 20,012,270 PNC Financial Services Group, Inc. (The) 305,000 20,770,500 Regions Financial Corp. 1,412,985 41,654,798 Thrifts & Mortgage Finance 1.04% Washington Mutual, Inc. 273,000 9,639,630 Wireless Telecommunication Services 1.40% Vodafone Group Plc, ADR (United Kingdom) (F) 354,375 12,863,813 Page 2 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 32.74% (Cost $317,497,588) Broadcasting & Cable TV 0.34% Comcast Corp., 7.00% BBB+ 125,500 3,162,600 Consumer Finance 0.58% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 150,000 3,603,000 SLM Corp., 6.97%, Ser A BBB- 37,300 1,753,100 Diversified Banks 1.97% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 858,500 18,114,350 Diversified Metals & Mining 0.34% Freeport McMoRan Copper & Gold, Inc., 6.75%, Conv B+ 20,000 3,102,000 Electric Utilities 9.83% Alabama Power Co., 5.30% (Class A) BBB+ 200,000 4,375,000 Carolina Power & Light Co., $5.44 BBB- 111,493 10,577,898 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,064,036 Duquesne Light Co., 6.50% BB 427,000 21,683,615 Entergy Arkansas, Inc., $6.08 Ba1 11,372 1,202,234 Entergy Arkansas, Inc., 4.56% BB+ 9,388 785,365 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 821,338 Entergy Arkansas, Inc., 6.45% BB+ 110,000 2,811,875 Entergy Gulf States, Inc., $7.56 BB+ 28,422 2,700,090 Entergy Mississippi, Inc., 4.92% Ba2 8,190 727,631 Entergy Mississippi, Inc., 6.25% BB+ 197,500 4,925,156 FPC Capital I, 7.10%, Ser A BBB- 67,500 1,647,000 FPL Group Capital Trust I, 5.875% BBB+ 280,000 6,328,000 Interstate Power & Light Co., 7.10%, Ser C BBB- 20,700 529,792 Interstate Power & Light Co., 8.375%, Ser B Baa2 233,000 7,106,500 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,621,890 PPL Energy Supply, LLC, 7.00% BBB 297,512 7,333,671 Southern California Edison Co., 6.00%, Ser C BBB- 30,000 3,035,625 Southern California Edison Co., 6.125% BBB- 50,000 5,168,750 Gas Utilities 1.72% Southern Union Co., 7.55%, Ser A BB 627,000 15,844,290 Page 3 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2007 (unaudited) Investment Banking & Brokerage 3.89% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G A- 246,100 10,274,675 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E A- 92,900 4,435,975 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 63,000 2,875,950 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 271,760 13,030,892 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A- 164,300 4,074,640 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 46,500 1,115,070 Life & Health Insurance 1.89% MetLife, Inc., 6.50%, Ser B BBB 705,000 17,406,450 Multi-Utilities 1.67% BGE Capital Trust II, 6.20% BBB- 147,100 3,377,416 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,103,920 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,147,853 South Carolina Electric & Gas Co., 6.52% Baa1 31,400 3,154,720 Xcel Energy, Inc., $4.56, Ser G BB+ 53,900 4,585,812 Oil & Gas Exploration & Production 3.53% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 40,000 3,866,252 Chesapeake Energy Corp., 6.25%, Conv (G) B+ 9,290 2,644,213 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,154,695 Nexen, Inc., 7.35% (Canada) (F) BB+ 430,484 10,762,100 Other Diversified Financial Services 5.00% ABN AMRO Capital Funding Trust VII, 6.08% A 970,000 21,029,600 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 240,000 5,904,000 Bank of America Corp., 6.625% A+ 240,000 6,024,000 DB Capital Trust II, 6.55% A+ 305,000 7,274,250 ING Groep NV, 6.20% (Netherlands) (F) A 109,100 2,357,651 ING Groep NV, 7.05% (Netherlands) (F) A 140,000 3,385,200 Reinsurance 0.21% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB 94,000 1,893,160 Specialized Finance 0.75% CIT Group, Inc., 6.35%, Ser A BBB+ 300,000 6,885,000 Wireless Telecommunication Services 1.02% United States Cellular Corp., 7.50% BB+ 398,294 9,379,824 Page 4 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.67% (Cost $24,594,533) Government U.S. Agency 2.67% Federal Home Loan Bank, Discount Note 4.000% 10-01-07 AAA $24,600 24,600,000 Total investments (Cost $1,196,515,175) 140.89% Other assets and liabilities, net 0.42% Fund preferred shares, at liquidation value (41.31%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, at liquidation value as a percentage of the net assets applicable to common shareholders. Page 5 John Hancock Tax-Advantaged Dividend Income Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American depositary receipt. (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $1,196,515,175. Gross unrealized appreciation and depreciation of investments aggregated $139,573,836 and $39,956,399, respectively, resulting in net unrealized appreciation of $99,617,437. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 19, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 19, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 19, 2007
